DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-15 are pending and are examined below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2, 3, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the limitation “and/or” renders the claim indefininte, as it is unclear what is required.  The terminals must face towards or away from each other.
Claim 3 is rejected as being dependent upon a rejected base claim.
Regarding Claim 14, the limitation “wherein the first container body comprises a first fixing portion extending in a direction facing away from at least one battery unit array structure and the second container body comprises a second fixing portion extending in a direction facing away from the at least first battery unit array structure” is indefinite, because claim 12 requiresa plurality of battery 
Claim 15 is rejected as dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 2, 5-8 and 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horii et al., U.S. Publication No. 2012/0270081.
Regarding Claim 1, Horii teaches a battery module comprising:
A plurality of battery unit array structures, each of the plurality of battery unit array structures (groups of battery cells 16 shown in fig. 2) comprising a plurality of battery units arranged along a length direction (battery cells 16, see fig. 2), and a plurality of busbars electrically connected to the plurality of battery units (56, see paragraph 43); and a battery container body (see fig. 2 14/18/24), the container body comprising a first container body and a second container body that are in a split structure (frame 18 and lid 24 for example combine to meet the claimed “split structure”), the first container body being disposed at a side of the second container body in a width direction, the first container body being 
Regarding Claim 2, Horii provides wherein each of the plurality of battery units comprises a battery casing (insulation panels 20), a cover plate (holding members 14), and electrode terminals (17), the cover plate is connected to the battery casing, and the electrode terminals are provided on the cover plate and electrically connected to the plurality of busbars (see fig. 2), the electrode terminals of the at least one first battery unit array structure face towards or away from the at least one second battery unit array structure (shown in fig. 2), and/or the electrode terminals of the at least one second battery unit array structure face towards or away from the at least one first battery unit array structure. 
Regarding Claim 3, Horii teaches that the electrode terminals of the at least one first battery unit array structure face towards the at least one second battery unit array structure, and the electrode terminals of the at least one second battery unit array structure face towards the at least one first battery unit array structure. 
Regarding Claim 4, wherein each of the plurality of battery units comprises an electrode assembly accommodated in a battery casing, and the electrode assembly comprises a first electrode plate, a second electrode plate, and a separator disposed between the first electrode plate and the second electrode plate, the electrode assembly is in a wound structure, and outer surfaces of the electrode assembly comprises two flat surfaces face to each other in a vertical direction; or the electrode assembly is in a layered structure in which the first electrode plate, the separator and the second electrode plate are stacked in the vertical direction. 

Regarding Claim 6, Horii teaches that the first container body further comprises a first connecting portion disposed vertically (18), the first upper cover portion is connected to the first carrying portion through the first connecting portion (see fig. 2), and the first connecting portion is disposed at a side of the at least one first battery unit array structure facing away from the at least one second battery unit array structure, and/or the second container body further comprises a second connecting portion disposed vertically, the second upper cover portion is connected to the second carrying portion through the second connecting portion, and the second connecting portion is disposed at a side of the at least one second battery unit array structure facing away from the at least one first battery unit array structure (see figs 1 and 2). 
Regarding Claim 7, Horii teaches that the first upper cover portion and the second upper cover portion are connected by welding, riveting, bonding or screwing (see paragraph 43), and/or the first carrying portion and the second carrying portion are connected by welding, riveting or bonding or screwing. 
Regarding Claim 8, Horii teaches that the battery module comprises a fixing component (cooling substrate 12), wherein the first carrying portion is connected to the second carrying portion through the fixing component (see fig. 2). 

Regarding Claim 12, Horii shows that a first opening is provided at an end of the first container body facing towards the second container body, and a second opening is provided at an end of the second container body facing towards the first container body, and the first opening is disposed opposite to the second opening (see fig. 2). 
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Horii, as applied above, in view of Yasui et al., U.S. Publication No. 2012/0021260.
Regarding Claim 3, Horii teaches a battery module as discussed above.  However, Horii fails to teach that the terminals of the battery cells face each other (Horii provides the terminals facing away).
Yasui teaches a battery module.  IN the Yasui module, the terminals may face each other (see fig. 17).  As such, it would be obvious to one of ordinary skill in the art to modify the connection structure of Horii in order to tailor the connection structure.
Regarding Claim 4, Yusai provides that the battery units comprise an electrode assembly in a casing comprising two electrode plates with a separator in between (see paragraph 65) which is a conventional design. Yusai therefore provides that they are stacked in a vertical direction.
13.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Horii in view of Garascia et al., U.S. Publication No. 2011/0311848.
Regarding Claims 9 and 10, Horii teaches a battery module as discussed above.  Horii further provides that the fixing component is a cooling plate (12; see paragraph 44) and that the two carrying portions are connected to the fixing component (see fig. 2).  Horii also teaches that battery unit array structures are connected to the respective carrying portions (see fig. 2).
However, Horio teaches a screw connection, not glue.
Garascia teaches a battery module where glue may couple together portions of the structure (see paragraph 60).
.
14.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Horii in view of Higuchi, U.S. Publication No. 2014/0370367.
Regarding Claim 13, Horii teaches a battery module as described above, further teaching that “the battery unit constitutes a vehicle battery system singly or in combination with other battery units 10 (see paragraph 32).  
However, Horii does not provide any structure with this combination, failing to teach the accommodation box.
Higuchi teaches that an accommodation box (storage case) for multiple battery modules is known (see paragraphs 76 and 77).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the battery module of Horii by providing multiple modules (taught by Horii) and placing them in an accommodation box in order to hold the components and keep foreign material away from the modules.
Regarding Claim 14, Horii teaches the battery pack above as modified; further teaching that each of the battery modules includes the first container body comprises a first fixing portion extending in a direction facing away from at least one battery unit array structure and the second container body comprises a second fixing portion extending in a direction facing away from the at least first battery unit array structure (see fig. 1).
As discussed above, however, Horii does not teach the structure of the accommodation box.
Hogashi, which teaches this structure, teaches a box cover (15) and a box body (case16 and base 14) including a first and second fixing beams (coil springs extend into the case and provide this feature).  The coil springs protrude from a surface.  When combined, the respective fixing portions are opposite to the fixing beams.
As discussed above, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the battery module of Horii by providing multiple modules (taught by Horii) and placing them in an accommodation box in order to hold the components and keep foreign material away from the modules.
Regarding Claim 15, Higuchi further provides that the pack can include a plurality of pressing bars (frames of holder 35) with the fixing beams and pressing bars are part of a pressing mechanism holder from pressing the battery modules from above and hold the battery modules within the accommodation box.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 16/506301 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are entirely overlapping in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721